                                                                        Case 2:17-cv-00421-NVW Document 123 Filed 12/13/18 Page 1 of 3



                                                                  1   Steven D. Jerome (#018420)
                                                                      David E. Rogers (#019274)
                                                                  2   David G. Barker (#024657)
                                                                      Jacob C. Jones (#029971)
                                                                  3   SNELL & WILMER L.L.P.
                                                                      One Arizona Center
                                                                  4   400 E. Van Buren, Suite 1900
                                                                      Phoenix, Arizona 85004-2202
                                                                  5   Telephone: 602.382.6000
                                                                      Facsimile: 602.382.6070
                                                                  6   E-Mail: sjerome@swlaw.com
                                                                              drogers@swlaw.com
                                                                  7           dbarker@swlaw.com
                                                                              jcjones@swlaw.com
                                                                  8
                                                                      Attorneys for Defendant
                                                                  9   Mitel Networks Corporation
                                                                 10
                                                                                                    IN THE UNITED STATES DISTRICT COURT
                                                                 11
                                                                                                       FOR THE DISTRICT OF ARIZONA
             One Ariz ona Center, 400 E. Van Buren, Suite 1900




                                                                 12
                                                                      Colocation America, Corporation,
Snell & Wilmer
                       Phoenix , Arizona 85004-2 202




                                                                 13                                                    Case No. CV-17-00421-PHX-NVW
                                                                                       Plaintiff,
                              LAW OFFICES


                               602.382 .6000




                                                                 14
                                    L.L.P.




                                                                               v.
                                                                 15                                                    SATISFACTION OF JUDGMENT IN
                                                                      Mitel Networks Corporation,                      FAVOR OF MITEL NETWORKS
                                                                 16                                                    CORPORATION AND AGAINST
                                                                                       Defendant.                      COLOCATION AMERICA,
                                                                 17                                                    CORPORATION
                                                                 18                                                    Honorable Neil V. Wake
                                                                 19
                                                                      Mitel Networks Corporation,
                                                                 20
                                                                                       Counterclaimant,
                                                                 21         v.
                                                                 22   Colocation America, Corporation; Corey
                                                                      Allen Kotler and Mojgan Tabibnia, husband
                                                                 23   and wife,
                                                                 24                    Counterdefendants.
                                                                 25
                                                                 26        Defendant / Counterclaimant Mitel Networks Corporation (“Mitel”), by and through
                                                                 27   undersigned counsel, hereby acknowledges that pursuant to payment made, that certain
                                                                 28

                                                                      4824-8787-1106
                                                                        Case 2:17-cv-00421-NVW Document 123 Filed 12/13/18 Page 2 of 3



                                                                  1   Judgment on Attorney Fees dated November 19, 2018 and entered at Docket No. 119 (the
                                                                  2   “Judgment”) is hereby deemed fully satisfied.
                                                                  3       IN WITNESS WHEREOF, the undersigned has executed this Satisfaction of
                                                                  4   Judgment in Favor of Mitel Networks Corporation and Against Colocation America,
                                                                  5   Corporation on 13th day of December, 2018.
                                                                  6            DATED this 13th day of December, 2018.
                                                                  7                                                      SNELL & WILMER L.L.P.
                                                                  8
                                                                  9                                                   By: s/ Steven D. Jerome
                                                                                                                         Steven D. Jerome (#018420)
                                                                 10                                                      David E. Rogers (#19274)
                                                                                                                         David G. Barker (#024657)
                                                                 11                                                      Jacob C. Jones (#029971)
                                                                                                                         One Arizona Center
             One Ariz ona Center, 400 E. Van Buren, Suite 1900




                                                                 12                                                      400 E. Van Buren, Suite 1900
                                                                                                                         Phoenix, Arizona 85004-2202
Snell & Wilmer
                       Phoenix , Arizona 85004-2 202




                                                                 13                                                      Telephone: 602.382.6000
                                                                                                                         Facsimile: 602.382.6070
                              LAW OFFICES


                               602.382 .6000




                                                                 14
                                    L.L.P.




                                                                                                                         Attorneys for Defendant
                                                                 15                                                      Mitel Networks Corporation
                                                                 16
                                                                 17
                                                                 18
                                                                 19
                                                                 20
                                                                 21
                                                                 22
                                                                 23
                                                                 24
                                                                 25
                                                                 26
                                                                 27
                                                                 28

                                                                      4824-8787-1106
                                                                                                                -2-
                                                                        Case 2:17-cv-00421-NVW Document 123 Filed 12/13/18 Page 3 of 3



                                                                  1                                       Certificate of Service
                                                                  2            I hereby certify that on December 13, 2018, I electronically transmitted the
                                                                  3   foregoing document to the Clerk’s Office using the CM/ECF System for filing and
                                                                  4   transmittal of a Notice of Electronic Filing to the CM/ECF registrants on record to:
                                                                  5   Teresa H. Foster
                                                                      Brier Irish Hubbard & Erhart, P.L.C.
                                                                  6
                                                                      6245 North 24th Parkway, Suite 100
                                                                  7   Phoenix, Arizona 85016
                                                                      tfoster@bihlaw.com
                                                                  8   Attorney for Plaintiff

                                                                  9   Paul Stephen Sigelman
                                                                      Sigelman Law Corporation
                                                                 10   433 N Camden Dr., Suite 970
                                                                 11   Beverly Hills, CA 90210
                                                                      paul@sigelmanlaw.com
             One Ariz ona Center, 400 E. Van Buren, Suite 1900




                                                                 12   Attorneys for Plaintiff
Snell & Wilmer
                       Phoenix , Arizona 85004-2 202




                                                                 13
                                                                      s/ Tamara Apodaca
                              LAW OFFICES


                               602.382 .6000




                                                                 14
                                    L.L.P.




                                                                 15
                                                                 16
                                                                 17
                                                                 18
                                                                 19
                                                                 20
                                                                 21
                                                                 22
                                                                 23
                                                                 24
                                                                 25
                                                                 26
                                                                 27
                                                                 28

                                                                      4824-8787-1106
                                                                                                                   -3-
